Citation Nr: 1738372	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 20, 2016, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployablity due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to February 1970, including service in the Republic of Vietnam.  He was awarded a Combat Action Ribbon among his awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2016, the Board remanded this matter for further development.

A September 2016 rating decision granted a higher initial 70 percent rating for PTSD, effective May 20, 2016.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that the issue of entitlement to a TDIU is included in the Veteran's appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in September 2016, the Veteran filed an Application for Increased Compensation Based on Unemployability, stating that he previously worked as a union representative.  The Veteran reported that he has been unable to work due to his service-connected PTSD since February 2015.  Thus, the Board finds that the record raises the claim for a TDIU due to the Veteran's service-connected disability, and the issue of entitlement to a TDIU claim is within the jurisdiction of the Board.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  For the period prior to May 20, 2016, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas are not demonstrated.

 2.  As of May 20 2016, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to May 20, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for an initial rating in excess of 70 percent for the period beginning May 20, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated December 2010 and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and private medical records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in July 2011 and May 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Initial Rating Increase

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

PTSD

The Veteran's PTSD has been assigned a 50 percent rating prior to May 20, 2016, and a 70 percent rating as of May 20, 2016.  38 C.F.R. § 4.130, DC 9411.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  The Veteran contends his PTSD is more severe than reflected in the current ratings.  

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  The Board also notes that since the Veteran's examinations in 2010 and 2011, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) was published, and it contained no GAF score information.  However, as the Veteran had examinations prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD.

A December 2010 private medical report indicated that the Veteran had a psychological evaluation in November 2010 in which he was diagnosed with PTSD and given a GAF score of 37.  The Veteran reported that he began experiencing numerous PTSD symptoms after his military service, which included intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and exaggerated startle response.  He reported that when he returned home, his family told him he was different.  He had a short fuse and was less social.  He went through a number of different jobs until he found steady employment as a truck driver, a job that did not require him to interact with other people.  The Veteran was found to be hypervigilant and avoided crowds, positioning himself with his back to the wall when in a public place.  He reported that he could not tolerate having anyone behind him.  He did not socialize and preferred to spend time alone.  He had a hard time trusting people and reported that he had been married and divorced twice.  He kept his blinds closed day and night.  The Veteran reported that he had problems going to and staying asleep.  He experienced nightmares and night sweats.  He stated that he often got up during the night to check the locks on his doors and windows and stare outside.  He avoided watching war movies.  The Veteran reported problems with memory and concentration, stating that he had a difficult time remembering what he read and what people told him.  He also had a hard time focusing long enough to finish tasks.  He reported startling easily.  

Upon examination, the Veteran was found to be cooperative and dressed appropriately, but with an agitated mood and restricted affect.  He did not have suicidal or homicidal ideation.  His narrative was not always linear and was sometimes difficult to follow.  He was found to have limited judgment and insight and demonstrated increased arousal, via difficulty staying asleep, difficulty concentrating, hypervigilance, hyperirritability, and exaggerated startle response.  The examiner stated that the Veteran's PTSD caused significant disturbances in all areas of his life and that he was severely compromised in his ability to initiate or sustain work or social relationships.  The examiner also stated that due to the Veteran's memory and concentration problems, he was not able to learn new tasks.  His prognosis for recovery was determined to be poor and the examiner found him to be totally and permanently disabled.

In a July 2011 VA PTSD examination, the Veteran reported that he was not in regular psychotherapy or on any medication for his PTSD.  He stated that he began experiencing recurrent, unwanted thoughts of his prior military service and presented to a private physician for evaluation.  He stated that he avoided crowds whenever possible.  He reported poor concentration and that he often lost his train of thought and missed turns while driving.  He tried not to think of his time in Vietnam, but he often had unwanted, distressing thoughts related to it.  His sleep was poor, with middle of night wakening approximately every two hours.  He experienced nightmares of his time in Vietnam nearly every night.  He checked his entire home, upstairs and downstairs, in effort to make sure it was secure.  Only then could the Veteran return to sleep.  He did not sit or stand near open windows and mostly kept the light low, which helped him feel safe.  The Veteran stated that he was employed as a organizer for the Teamster Union and had been employed at that job for the past 7 years.  His job allowed him to work from home.  He reported that he had been fired from his prior job due to work absences and mental mistakes.  He also reported that he was being laid off after the following year when he turned 62.  The Veteran stated that he was currently married and had four children.  He described his relationship with his wife and children as "fair."  He reported that he did not have too many friends, but did go fishing with other men on occasion.  He also reported enjoying watching football.  He did engage in social activities, was capable of basic activities of daily living, and was able to meet family responsibilities and work demands and responsibilities.   

Upon examination, he was found to isolate himself, but appropriately interacted with others, being found to have little social interaction, but appropriately interacting with his fishing companions and work colleagues (though work relationships were noted to be mostly by telephone).  The Veteran was found to have increased startle response, some irritability, and hypervigilance.  The Veteran's PTSD was found to have moderate effect on his employment, routine responsibilities, family role, and leisure activities.  His PTSD had a moderate to severe impact on his physical health, relationships, and quality of life.  His activities of daily living were not found to have been impacted by his PTSD symptoms.  The Veteran was dressed and groomed appropriately with no abnormal psychomotor activity.  He was orientated to time and place.  He denied panic attacks.  He denied depression, depressed mood, or anxiety.  No impairment of impulse control was found.  There were no impairments of thought processes or communication found.  No current suicidal ideation, memory loss or impairment, ritualistic behavior which interfered with routine activities, or speech impairment was found.  Sleep impairment was found.  The examiner stated that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Overall, the examiner rated the Veteran's PTSD as moderate to severe; his GAF score was 45.

A private medical report indicated the Veteran had a psychological evaluation in March 2016.  The report of the examination was received by VA in July 2016.  The Veteran reported that his PTSD symptoms interfered significantly with all aspects of his life.  He reported serious sleep problems, with continued nightmares.  He reported that he woke up in the middle of the night to check the windows and doors and to make sure no one was in his yard.  He reported that he often walked the perimeter of his house.  His stated that his lack of sleep negatively impacted his memory and concentration. He reported that he had difficulty finishing tasks and that he distracted easily.  He was found to get irritated easily and stated that he could not tolerate his grandchildren's visits due to noise and activity level.  He reported preferring to spend time alone.  The private physician found the Veteran to be permanently disabled, but reported few actual findings other than reporting what the Veteran stated.

A May 20, 2016 VA PTSD examination found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he saw a psychiatrist in 2009 and was rated by the VA in 2011.  He stated that since that time he stopped working and was dealing with health issues.  (It has otherwise been reported that he stopped work in 2015.)  He reported that he thought more about his time in the war.  Upon examination, the Veteran was found to have markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others and a persistent inability to experience positive emotions.  He still had nightmares, avoidant behavior, and was found to be isolated and withdrawn, with very little social activity.  He had anxiety about most ventures outside of his house and had few friends.  His symptoms included irritable behavior and angry outbursts, with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He was also found to have depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social, relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In light of the above, the Board finds that a rating in excess of 50 percent prior to May 20, 2016, is not warranted.  In this regard, the Veteran's PTSD symptoms prior to May 20, 2016, were primarily manifested by chronic sleep impairment, irritability, hyper startled responses, intrusive thoughts, avoidance behaviors, and social isolation.  The Board finds that such symptomatology is consistent with occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.  

Though both the 2010 and 2011 examiners stated that the Veteran's PTSD symptoms caused significant disturbance in social, occupational or other important areas of functioning, the Board emphasizes that prior to May 20, 2016, the evidence does not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, or mood.  The Veteran was employed full time until 2015, and reported that his relationships with his wife and children were "fair."  He also was able to engage in social activities and meet the family responsibilities and work demands.  Depressed mood, depression, or anxiety were not found in his 2011 VA examination.  Specifically, neither the 2010 private examination nor the 2011 VA examination found that the Veteran had suicidal intentions, obsessional rituals which interfered with routine activities, near-continuous panic or depression affecting his ability to function, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

Though the 2010 private examiner did stated rate the Veteran's PTSD symptoms as total and permanent, and both his reported GAF scores rated his PTSD as severe, his documented symptomology in both his private examination and his VA examination prior to May 20, 2016, does not meet the overall criteria to warrant a 70 percent rating.  The Board finds the GAF scores to be of less probative value than the other evidence of record, which reflected the Veteran's specific PTSD symptoms and impairment due to his PTSD, and approximated those symptoms contemplated in the criteria for a 50 percent rating prior to May 20, 2016, as discussed above.  The Board gives great weight to the enumerated symptomology discussed in the two examinations and notes that the GAF scores are to be considered, but are not determinative of the percentage rating to be assigned.  Furthermore, the evidence does not show total occupation and social impairment at any point, as the Veteran was employed full-time and maintained fair relationships with his wife and children, and engaging in fishing trips with other men.  

In addition to the medical evidence, the Board considered the Veteran's statements regarding his PTSD symptoms.  The Veteran's statements regarding his PTSD symptomology are credible and supported by the evidence.  The objective clinical findings, though, outweigh his subjective assertions as to whether he has total social and occupational impairment due to his PTSD.

Accordingly, the Board finds that the criteria for an initial rating in excess of 50 percent for PTSD prior to May 20, 2016, are not met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does find, however, that the Veteran's PTSD symptoms more closely approximate a 70 percent rating, but no higher, as of May 20, 2016.  In that examination, the Veteran reported that his PTSD symptoms significantly interfered with all aspects of his life.  His ability to tolerate social interaction had diminished, as evidenced by his reporting his inability to tolerate social visits with his grandchildren and preference to spending time alone.  Furthermore, his May 2016 VA examination supported the increase in the severity of his PTSD symptomology - noting that the Veteran had markedly diminished interest or participation in significant activities and had feelings of detachment.  He also was found to have irritable behavior and angry outbursts and anxiety about most ventures outside of his house.  He reported having few friends.  The Veteran also exhibited an inability to perform activities of daily living, including maintenance of minimum personal hygiene.  

The evidence of record does not support, though, a finding that the Veteran had symptoms equivalent in severity to those associated with a 100 percent rating, which would equate to total occupational impairment.  Again, though his private examiner stated that the Veteran's PTSD caused total impairment, the Veteran was not found by any of his examiners to have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Although he reportedly self-isolated, he was not shown to pose a persistent danger of hurting himself or others.  His 2016 VA examination did note that the Veteran had angry outbursts and reckless or self-destructive behavior.  But, there was no indication that the Veteran intended self-harm or posed a risk to others.  Finally, the evidence did not show disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  The evidence of record, thus, does not otherwise show that the Veteran's symptoms were equivalent in severity to the above.  Rather, they are readily captured by the criteria for a 70 percent rating as of May 20, 2016, which weighs against a finding that they are equivalent in severity to symptoms correlating with a 100 percent rating.  See 38 C.F.R. § 4.130.  

Again, as noted above, in addition to the medical evidence, the Board considered the Veteran's statements regarding his PTSD symptoms.  The Veteran's statements regarding his PTSD symptomology are credible and supported by the evidence and adequately reported in his examinations.  However, the objective clinical findings outweigh his subjective assertions as to whether he has total social and occupational impairment due to his PTSD.

Accordingly, the Board finds that the criteria for an initial 70 percent rating for PTSD are met as of May 20, 2016.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

An initial rating in excess of 50 percent for PTSD prior to May 20, 2016, and over 70 percent thereafter, is denied.


REMAND

The Veteran is seeking a TDIU due, in large part, to his service-connected PTSD.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  In this case, the Veteran currently meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

For a TDIU claim, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  In May 2016, the Veteran underwent a VA examination for his PTSD.  While that examination report provides some information with regard to the Veteran's service-connected PTSD, it does not yield an explicit opinion as to whether his unemployment is attributable to his service-connected disability or whether it would preclude all gainful employment.  Moreover, other service connected disorders have not been considered.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of the service-connected disability and makes a determination as to whether that disorder precludes the Veteran from engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining what evidence is the Veteran's responsibility to submit, what evidence VA will seek to obtain, and what are the requirements for establishing a TDIU under 38 C.F.R. § 4.16(b) (2016).

2.  Schedule the Veteran for an examination with an 
appropriate medical professional to obtain an opinion 
regarding the effect of his service-connected PTSD on his employability.  The entire claims file and a copy of this REMAND should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted. 

The examiner is requested to comment on the effects of the Veteran's service-connected PTSD on his ability to secure and follow a gainful occupation.  In doing so, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to his service-connected disability.  

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities).  Other service connected disorders may be considered and examined as appropriate.
 
The examiner should set forth the complete rationale for all conclusions reached.
 
3.  Then, readjudicate the issue of entitlement to a TDIU. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


